BullaRD, J.
We have attentively considered and weighed the arguments addressed to us on the re-hearing in this case. *115Although we should have been better satisfied with the' first verdict, which was set aside and a new trial granted ; yet, with all our disposition to protect public officers in the discharge of their duties, we are not prepared to say, that the last verdict was so flagrantly wrong as to authorize our interference. The sheriff acted contrary to his own convictions of his duty, on a bond of indemnity from the plaintiffs in execution. The question of damages was fairly left to two juries, the last of which gave heavier damages than the first. We have no standard so precise as to enable us to say that the jury erred as to the amount of damages, in a case where, in consequence of the illegal conduct of the deputy sheriff, the plaintiff was put to considerable inconvenience.
The judgment first pronounced must remain undisturbed.